Citation Nr: 0300926	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1985 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was 
received in October 1998, a statement of the case was 
issued in February 1999, and a substantive appeal was 
received in February 1999.  The Board undertook additional 
development on this issue in August 2002.  

In an August 2002 decision, the Board also, in part, 
denied entitlement to an assignment of a compensable 
disability rating for service-connected bilateral pes 
planus.  The following decision of the Board is limited to 
consideration of the remaining issue on appeal from the 
August 2002 Board decision and development request.       


FINDING OF FACT

The veteran's medically diagnosed tinea versicolor is at 
least as likely as not related to the skin symptomatology 
noted during his active duty service.


CONCLUSION OF LAW

Tinea versicolor was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in an April 2001 letter, 
the veteran was effectively furnished notice of the types 
of evidence necessary to substantiate his claim as well as 
the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, and VA examination 
reports in April 2001 and December 2002.  As the record 
shows that the veteran has been afforded VA examinations 
in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran received 
treatment for skin symptomatology in April 1987, December 
1987 and January 1988.  It does not appear that subsequent 
skin problems were documented in the service medical 
records. 

The veteran claimed in his notice of disagreement and 
substantive appeal that his current skin symptoms are the 
same as those treated during service.  At a VA examination 
in April 2001, the veteran reported the onset of the rash 
while serving in Turkey.  He further stated that he has 
had episodes of the rash ever since and has tried a 
variety of treatments.  The Board finds the veteran's 
statements to be credible and otherwise supported to some 
degree by the evidence.  Specifically, a May 2000 VA 
treatment record indicated that the veteran had used cream 
and selenium shampoo in the past for his skin condition 
and it was the opinion of the examiner that the veteran 
was quite familiar with treatment modalities.  This 
evidence tends to show that the veteran had been treating 
his skin condition in the past. 

Pursuant to development ordered by the Board, another VA 
examination was conducted in December 2002.  The examiner 
reported that the veteran currently experiences an 
intermittent type of rash diagnosed as tinea versicolor.  
Further, the examiner opined that the post-service 
diagnosis of tinea versicolor is at least as likely as not 
related to the skin complaints and findings noted in his 
service medical records.  The examiner's opinion appears 
to be uncontroverted by other competent evidence of 
record.  Under the circumstances, the Board finds that 
entitlement to service connection for tinea versicolor is 
warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinea versicolor is 
warranted.  The appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

